DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  in claim 1 in line 7, and claim 10, line 8 “bypass exhaust nozzle” is believed to be in error for - - a bypass exhaust nozzle. - -   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5, 6, 7, 8, 9, 10, 13, 14, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (US 2017/0175675) in view of Guha, “Optimum Fan Pressure Ratio for Bypass Engines with Separate or Mixed Exhaust Streams.”
Regarding claim 1, Sabnis teaches a gas turbine engine (20) for an aircraft (¶46) comprising: an engine core (Fig. 1) comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor; a fan (42) located upstream of the engine core, the fan comprising a plurality of fan blades (¶51); and a nacelle (Fig. 1) surrounding the engine core and defining a bypass duct (Figs. 1 and 2, bypass duct surrounds flow path B) and a bypass exhaust nozzle (82), wherein the gas turbine engine is configured such that there is a first velocity ratio between an axial exhaust flow velocity from the turbine (flow exiting the low pressure turbine 46 along flow path C) and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle (flow 70 passing through the fan nozzle 82). 
Sabnis doesn’t teach a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle is greater than around 0.655 under maximum take-off conditions. 
Guha teaches a formula for an optimum jet velocity ratio which is related to the efficiency of the low pressure turbine and the fan at optimal conditions (Equation 24), such as an optimal fan pressure ratio. It desirable to operate the engine at optimal conditions, such as the optimal fan pressure ratio because it provides a maximum specific thrust and minimum specific fuel consumption. In a separate stream engine, a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis have a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle is greater than around 0.655 under maximum take-off conditions, as taught by Guha, in order to operate the engine to provide optimal maximum specific thrust and minimum specific fuel consumption for the engine, as taught by Guha.
Regarding claim 2, Sabnis in view of Guha teaches the invention as claimed and discussed above including a value of the first velocity ratio of 1.23, which is greater than .69 under maximum take-off conditions.
Regarding claim 5 and 6, Sabnis in view of Guha teaches the invention as claimed and discussed above and further, Guha in Fig. 8 teaches the first velocity ratio is equal to 1/(a constant times the efficiency of energy transfer between the core and the bypass flow) where the constant is greater than 1 and appears to increase as the design mixer Mach number increases. Thus, as the efficiency of the core energy transfer approaches one the first velocity ratio will approach and go below around 1 as the design mixer Mach number increases. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis have a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow claim 5) or less than 1.0 (claim 6), as taught by Guha, in order to operate the engine to provide optimal maximum specific thrust and minimum specific fuel consumption for the engine, as taught by Guha.
Regarding claim 7, Sabnis in view of Guha teaches the invention as claimed and discussed above and Sabnis further teaches a bypass ratio of the engine is in the range of from 10 to 20 at cruise conditions (¶21, a bypass ratio greater than 10).
Regarding claim 8, Sabnis in view of Guha teaches the invention as claimed and discussed above and Sabnis further teaches a gearbox (48) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (¶41), wherein, the gear ratio is in the range of from 3.1 to 4.2 (¶46, ¶67).
Regarding claim 9, Sabnis in view of Guha teaches the invention as claimed and discussed above and Sabnis further teaches the turbine is a first turbine (46), the compressor is a first compressor (44), and the core shaft is a first core shaft (40); the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (50) connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (¶41).
Regarding claim 10, Sabnis teaches a method of operating a gas turbine engine (20) on an aircraft (¶46) comprising: an engine core (Fig. 1) comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor; a fan (42) located upstream of the engine core, the fan comprising a plurality of fan blades (¶51); and a nacelle (Fig. 1) surrounding the engine core and defining a bypass duct (Figs. 1 and 2, bypass duct surrounds flow path B) and a bypass exhaust nozzle (82), wherein the method comprising operating the gas 
Guha teaches a formula for an optimum jet velocity ratio which is related to the efficiency of the low pressure turbine and the fan at optimal conditions (Equation 24), such as an optimal fan pressure ratio. It desirable to operate the engine at optimal conditions, such as the optimal fan pressure ratio because it provides a maximum specific thrust and minimum specific fuel consumption. In a separate stream engine, a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle is equal to 1/(efficiency of energy transfer between the core and the bypass flow). This relation appears to be a property of the engine when it is operated at the optimal fan pressure ratio. In one example in Table 3 and page 1121, Guha teaches the efficiency of energy transfer between the core and the bypass flow is about .81, which provides a first velocity ratio of 1.23 at optimal operating conditions, which is within the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis have a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle is greater than around 0.655 under maximum take-off conditions, as taught by Guha, in order to operate the engine to provide optimal maximum specific thrust and minimum specific fuel consumption for the engine, as taught by Guha.
Regarding claim 13 and 14, Sabnis in view of Guha teaches the invention as claimed and discussed above and further, Guha in Fig. 8 teaches the first velocity ratio is equal to 1/(a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis have a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle that is less than around 1.1 (claim 5) or less than 1.0 (claim 6), as taught by Guha, in order to operate the engine to provide optimal maximum specific thrust and minimum specific fuel consumption for the engine, as taught by Guha.
Regarding claim 15, Sabnis in view of Guha teaches the invention as claimed and discussed above and Sabnis further teaches a bypass ratio of the engine is in the range of from 10 to 20 at cruise conditions (¶21, a bypass ratio greater than 10).
Regarding claim 16, Sabnis in view of Guha teaches the invention as claimed and discussed above and Sabnis further teaches a gearbox (48) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (¶41), wherein, the gear ratio is in the range of from 3.1 to 4.2 (¶46, ¶67).
Regarding claim 17, Sabnis in view of Guha teaches the invention as claimed and discussed above and Sabnis further teaches the turbine is a first turbine (46), the compressor is a first compressor (44), and the core shaft is a first core shaft (40); the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (50) connecting the second turbine to the second compressor; and the second turbine, second .
Claims 3, 4, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (US 2017 /0175675)  in view of Guha, “Optimum Fan Pressure Ratio for Bypass Engines with Separate or Mixed Exhaust Streams,” as applied to claims 1 and 10 above, and further in view of Wemming ("Validation and Integration of a Rubber Engine Model into an MDO Environment) and Hill and Peterson (Pages 170-171, 175-189).
Regarding claims 18 and 19, Sabnis in view of Guha teaches the invention as claimed and discussed above for claims 1 and 10. Sabnis further teaches maximum take-off conditions (Table 1). Sabnis in view of Guha doesn’t teach the maximum take-off conditions are defined at a maximum take-off thrust at ISA sea level pressure and temperature +150C with a fan inlet velocity of 0.25 Mn.
Wemming teaches methods for evaluating engine performance including MTO (Abstract). In particular, Wemming teaches the maximum take-off conditions are defined as operating the engine at a maximum take-off thrust at ISA sea level pressure and temperature +15 C with a fan inlet velocity of 0.25 Mn (Table 2.2 shows MTO velocities at the engine flat rating point (ISA+15 C) with Mn between 0 and .4, Figs. 4.3, 4.6 and 4.12 show MTO ratings for Mn between 0 and .5 for different temperatures variations from ISA for three different engine designs, respectively). Wemming teaches an advantage of knowing MTO ratings for an engine is the ability to operate the engine below the MTO rating to increase engine life. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to operate the engines of Sabnis in view of Guha to have the maximum take-off conditions defined as operating the engine at ISA sea level pressure and 
Regarding claims 3, 4, 11 and 12, Sabnis in view of Guha and Wemming teaches the invention as claimed and discussed above so far. Sabnis in view of Guha and Wemming doesn’t teach the engine is configured such that a second velocity ratio between the fully expanded axial exhaust flow velocity from the bypass exhaust nozzle under maximum take-off conditions and under cruise conditions is less than around 0.82 and greater than .7.
Hill and Peterson teaches methods for characterizing the performance of turbofan engines. In particular, Hill and Peterson teaches a fan nozzle exit Mach number based on adiabatic flow equations, where 
Mef=                        
                            s
                            q
                            r
                            t
                            (
                            (
                            
                                
                                    2
                                
                                
                                    γ
                                    -
                                    1
                                
                            
                            )
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    (
                                                    
                                                        
                                                            1
                                                            +
                                                             
                                                            
                                                                
                                                                    
                                                                        
                                                                            γ
                                                                            -
                                                                            1
                                                                        
                                                                    
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                            
                                                                
                                                                    M
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                            )
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                    (
                                                    P
                                                    r
                                                
                                                
                                                    f
                                                
                                            
                                            )
                                        
                                        
                                            
                                                
                                                    1
                                                    -
                                                    γ
                                                
                                                
                                                    γ
                                                
                                            
                                        
                                    
                                
                            
                            )
                        
                    , 
where M is the speed of the aircraft, γ=1.4 and Prf is the pressure ratio across the fan (Mef results from combining eqs. 5.37, 5.38 and 5.50). Sabnis teaches fan pressure ratios of less than 1.5 (¶24). For a Prf  of 1.45 and M=.25 (Wemmings teaches Mach numbers at Maximum take-off conditions between 0 and .4 ), the equation above yields at maximum take-off conditions a value of the fan nozzle exit Mach number, Mef=.75. Sabnis teaches cruise conditions of Mach .8 (¶48). For a pressure ratio across the fan of 1.45 and using the equation from Hill and Peterson above, a fan nozzle exit Mach number of 1.01 is provided. A velocity ratio between a first fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at maximum take-off conditions and a second fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at cruise conditions is then generated from the ratio of Mach numbers, .75/1.01, which is .743. The value of .743 is less than around .82.  

Sabnis in view of Guha, Wemming and Hill and Peterson, as discussed so far, does not teach a velocity ratio between a first fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at MTO thrust and a second fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at cruise conditions is less than around 0.82 (Claims 3 and 11) or greater than .7 (claims 4 and 12).  However, it has been held that in the case where the claimed ranges, a velocity ratio between a first fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at MTO thrust and a second fully expanded axial jet velocity of the exhaust airflow from the bypass exhaust nozzle at cruise conditions is less than around 0.82 (Claims 3 and 11) and greater than .7 (Claims 4 and 12), respectively, overlap disclosed by the prior art, in this case Sabnis’ in view of Guha, Wemming .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Walsh and Fletcher teach an optimal velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle is about 1.2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/D.P.O./Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741